Citation Nr: 1622496	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-31 362	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 through January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for hypertension effective October 19, 2009 with a non-compensable initial disability rating.  The Veteran perfected a timely appeal in which he challenged the assigned initial disability rating.

This matter was remanded by the Board in March 2015 for further development.  The Appeals Management Center (AMC) in Washington, D.C. undertook efforts to perform the ordered development, and in the course of that development, issued an October 2015 rating decision that awarded a higher 10 percent initial disability rating for hypertension.  The matter is now returned to the Board for de novo review.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1969 through January 1992.

2.  On December 8, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wishes to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


